4th report on economic and social cohesion - Territorial Agenda and the Leipzig Charter (debate)
The next item is the joint debate on
the report by Mr Guellec, on behalf of the Committee on Regional Development, on the fourth report on economic and social cohesion,
and
the report by Mrs Kallenbach, on behalf of the Committee on Regional Development, on the Follow-up of the Territorial Agenda and the Leipzig Charter: Towards a European Action Programme for Spatial Development and Territorial Cohesion.
rapporteur. - (FR) Madam President, Commissioner, ladies and gentlemen, this morning we are discussing two parliamentary initiative reports, but I feel both of them are extremely important for a number of reasons.
Firstly, we are considering the Commission's Fourth Report on Social and Economic Cohesion. This is a truly remarkable document, much better than the previous versions, and it constitutes a firm basis for all manner of reflections on the future of cohesion within Europe. It is also important because the brand new Lisbon Treaty establishes territorial cohesion as one of the EU's main objectives. As we know, new and formidable challenges are now looming together with those we are already aware of, and cohesion policy must make a major worthwhile contribution to their consideration, to allow us to move forward to the Europe we want to see: that is, an effective, solidarity-conscious Europe.
What does the Fourth Report show us? That social and economic convergence between the Member States is moving in the right direction, with a definite reduction in discrepancies in terms of income and jobs over the last decade, but also that there are still considerable disparities between regions, and occasionally within regions, with a frequent tendency to become more acute. Development is real enough, but is plagued by far too many imbalances. It is here that the new concept of territorial cohesion comes into its own, and this is where it must take centre stage in the continuation of regional development throughout the EU alongside economic and social cohesion. Implementing this will require an integrated approach among sectorial policies, and genuine multi-level governance.
Here we await with interest, and I must say with some impatience, the Commission's Green Paper in September. There is an obvious need for a common language on this issue, as emerged from our discussions in the Committee on Regional Development.
The teachings of the Fourth Report project our thoughts to after 2013, since operational programmes for 2007-2013 are now in place at almost all locations. One of their main features is a credit earmarking system to channel the basic essentials of resources towards the objectives of the Lisbon Agenda. While we wish to stress the close relationship of priorities between the Lisbon Strategy and cohesion policy, we feel the latter must forge beyond this sphere and take up a position within a broader perspective.
Our report firmly states that convergence on different levels is a prior condition for long-term competitiveness in the regions, and that in years to come complementarity of the two policies will be necessary to reconcile effectiveness and solidarity. Periodic assessment over the 2007-2013 period, which we are calling for, must allow us to confirm the appropriateness of the process, or to implement any adjustments that may be necessary in a properly informed fashion. Questions must also be asked as to the dissociation implemented over the current scheduling period between rural development and regional policy. Its relevance does not appear to be well established on the ground, and we feel that maintaining this separation after 2013 may pose a problem.
Our report emphasises the new challenges to be faced by the EU and their substantial territorial impact. There are problems such as population ageing, climate change, energy, urban concentration etc. We feel that necessary and urgent convergence and an appropriate territorial approach for these challenges call for enhanced political and financial cohesion policies after 2013. In this perspective, Parliament will staunchly oppose, as it has always done, any attempt to renationalise the policy.
I wish to finish, Madam President, by thanking the shadow rapporteurs, who were of great assistance to me in this task, for the large number of compromises we were able to achieve. I also wish to emphasise coherence with Mrs Kallenbach's report. I think it would be good if a fully coherent whole were presented in the House today.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, I would like to start by thanking all the shadow rapporteurs for the good and constructive cooperation. Equally, I would like to thank the committee and group staff and Members' assistants. The stronger the community, the better the product!
I greatly welcome the fact that we are discussing the report by Mr Guellec and my own report jointly today. When it comes to the aim of achieving genuinely sustainable development in Europe, these two reports form a complementary whole. Cohesion policy is the hardware, as it were, with the Leipzig Charter and the Territorial Agenda being the software. These instruments can only work in tandem. The EU is equipped with the legal and financial competences through its cohesion policy. We do not have any real responsibility for regional development, urban and spatial planning. That is why a coherent policy - at local and regional level, the level of the national ministers and the EU level - is the prerequisite for sustainable European cities and regions. This is the only way to generate European value-added. The cities are the focus of opportunities and problems. They impact on rural regions and the immediate periphery. That is why we are relying on balanced development of the territory as a whole, on solutions which proceed from a holistic perspective and which at the same time are adapted to the specific situation. There can be no single solution, but there can be common principles such as the integrated approach, the partnership principle, horizontal and vertical, between the cities and the periphery, but also with the various actors who are directly concerned.
We have achieved a great deal of progress at European level. Besides the Leipzig Charter and the Territorial Agenda, the First Action Programme under the Portuguese Presidency, territorial cohesion was included as a Community objective in the Reform Treaty. This strengthens Parliament's weight through shared competence and the codecision procedure. With today's debate, we wanted to deliver a statement from Parliament in advance of the Council's Spring Summit so that territorial and urban issues can be included as clear components in the Lisbon and Göteborg strategies.
It was also the joint wish of the Informal Council of Ministers in Leipzig that the Slovenian Presidency should put the Territorial Agenda on the agenda for this year's Spring Summit in order to achieve greater political recognition of the territorial framework for the development of regions and cities and new forms of participation in the EU's political decisions. This was clearly reiterated at the meeting in the Azores in November. So far, I have no real information available about progress here.
I would therefore have greatly welcomed the presence of a Council representative here today, so that we could have obtained this information about the status of the preparations. Regrettably, I have heard that there is apparently no consensus in the Council to comply with the Ministers' request. I would have liked to hear from the Council whether, and in which form, the Territorial Agenda is to be discussed at the Spring Summit. I would also be interested to hear whether it is true that in the current draft of the Council's Conclusions, no mention is made of territorial issues and nor are relevant amendments envisaged in the Treaty of Lisbon. However, that is the only way to turn our many fine words into real action.
Member of the Commission. - Madam President, I wish to begin by congratulating - and perhaps, even more, by thanking - both Ms Kallenbach and Mr Guellec on their reports, and also the Committee on Regional Development on its excellent work both on the fourth cohesion report and on the report on territorial cohesion.
The Commission fully shares your views that European cohesion policy has played a major role in narrowing disparities across the European Union and thus fostering European integration, and also getting the Union closer to its people. Therefore, the Commission firmly rejects attempts to renationalise this policy.
We also share your view that adequate financial resources for cohesion policy must be guaranteed in the future in order to deal with the anticipated new challenges which will affect all European territories. We have also to keep in mind that, at the same time, cohesion policy will have to continue to cope with regional disparities resulting from the most recent, and forthcoming, enlargements.
Let me reassure you that, in the context of the 'Lisbonisation' of our policy, the main priority of European cohesion policy is, and will remain after 2013, the objective of narrowing disparities, as it is enshrined in the Reform Treaty. The solidarity dimension of the policy is central to this policy and the allocation of resources will certainly follow an inverse relation with the prosperity of countries and regions.
This view is also shared by an impressive majority of stakeholders across the Union. What is also shared is that European cohesion policy is much more than just a distributive mechanism of resources between Member States and regions; this policy is first and foremost a development policy whose objective is to foster the endogenous development of all European regions.
The Commission also shares your concern about the need for more coherence between European cohesion policy and other Community sectoral policies, especially rural development, research or competition. I would add here that the need for coherence between the different development policies also applies to the coordination between European cohesion policy and national polices. I am convinced that this is a key issue for the future of European cohesion, also in its territorial dimension.
I fully share your view that the success of the territorial agenda and the Leipzig Charter depends on two conditions. First, we need to put in practice an integrated approach to the territorial development in order to avoid a piecemeal approach to our territories. A classic example here is thinking in categories of purely rural or urban strategies, which misses the key importance of the true economic regions.
On the other hand, the integrated approach means also the need for integrating different sectoral policies both at the EU and Member State level, which affect the development of all our territories.
The second condition, as you rightly point out, is the need for the Commission to monitor and to assess regularly the progress in the implementation of actions agreed under the territorial agenda, and here we need to know more about the effects of these actions in the Member States so that the Commission can offer them adequate assistance. For example, on the basis of better monitoring, the Commission can further progress in the area of defining indicators of territorial cohesion.
Clearly the Commission sees as good news - as does your report - the introduction of the notion of the territorial dimension of cohesion in the Lisbon Treaty, and now we have to make the most of this new dimension of cohesion policy and the avenues it opens up such as, for example, the new definition of subsidiarity giving more weight to local and regional authorities. That is why the Commission included the Green Paper on territorial cohesion in our legislative and work programme for 2008.
Even if there is no standard definition of the concept yet, territorial cohesion synthesises the legal objectives of the Union to achieve a sustainable balance and harmonious development of its territory and also to provide equity of access to services of general interest. We are all aware today that there are a number of aspects of territorial balance in the Union which threaten the harmonious development of the Union economy and society in the years to come. They are at EU, national and regional level and also in some specific areas and with regard to outermost regions.
I am pleased to confirm that the key recommendations made in Ms Kallenbach's report, as regards the definition of the concept of territorial cohesion and the implementation of an integrated approach to territorial development, and also the improvement of the synergies between Community policies, are all taken on board in the preparation of our Green Paper that will be adopted by the college next September.
Let me also use this opportunity to inform you that we are progressing with the Member States in our common understanding of territorial cohesion and its key components. We are currently working on the responses to the questionnaire which we have sent to 25 Member States on territorial cohesion, thus clearly making progress possible.
We have also established in the Commission an inter-service group which is giving us a framework to work in-house on territorial cohesion, and we have already completed the first part of this exercise: the identification of the territorial dimension of key EU policies. We have now embarked on the process, specifically on the process of developing some tools which also match your request. As you probably know, investigating territorial impact assessment of policies and also developing territorial cohesion indicators are among the priorities of the new strengthened ESPON programme.
As regards urban affairs, in March we will have the next Urban audit which is currently finalised and the second report on the state of European cities is due for June 2009. URBACT II has now been upgraded to a strategic instrument for networking and for exchanges in urban development.
My feeling is that we have, in the case of both reports, a high coherence of your views and of those of the Commission, and I now look forward to the debate for a better understanding of your concerns.
draftsman of the opinion of the Committee on Budgets. - (FR) Madam President, Commissioner, I also wish to thank our rapporteurs, especially Ambroise Guellec, for his presentation and work on the subject. As permanent rapporteur on the structural funds for the Committee on Budgets, I also wish to elaborate very briefly on budgetary issues.
This policy is now one of the most significant policies for solidarity between the peoples of Europe in budgetary terms. Today, as we have already heard this morning, the major issue is increasingly optimising the efficiency of cohesion policies. The Committee on Budgets wished to draw Parliament's attention to a number of disturbing signs such as completion delays and commitments outstanding.
I wish to emphasise what I feel are a number of salient points within this problem. The EU must urgently make it a point of honour to simplify procedures, such as implementation of technical assistance, with a view to preparation and execution of many projects our countries need.
We must also proceed with a clear distribution of responsibilities between the EU and the Member States to ensure better shared management, and I welcome the Commissioner's words in relation to Tuesday's decision to adopt an action plan on audit strategy for structural funds.
Something I have been pointing out for a long time now, which I am also glad the Commissioner has just mentioned, is the need to provide both qualitative and quantitative performance indicators common to all the Member States, in order to assess budget needs and help define the next legislative framework for the post-2013 multi-annual period and, in a word, to improve the clarity of Europe's presence in relation to EU policies and European citizens.
draftsman of the opinion of the Committee on Fisheries. - (PT) I must start by expressing my regret that the Committee on Regional Development has not included any of the amendments tabled by the Committee on Fisheries on the Fourth Cohesion Report. These amendments reiterate, for example, the contribution made by the fisheries sector to the socio-economic situation of fishing communities in convergence regions, regions handicapped by permanent geographical or natural disadvantages, such as the most remote regions, and also poor fishing communities within more prosperous regions. I also regret that the financing for the European Fisheries Fund (EFF), in a Union with 27 members, does not differ significantly from the budget of the FIFG (Financial Instrument for Fisheries Guidance) in a Union with 15 members. The EFF must therefore be financially reinforced.
That is why I have re-tabled in this part-session two amendments which aim to underline the importance of the fisheries structural policy to economic and social cohesion.
on behalf of the PPE-DE Group. - (CS) Commissioner, ladies and gentlemen, the reports we are debating today are significant not only in the way they deal with the present situation of our cohesion policy and its territorial dimension, but also in turning our attention to the future beyond 2013. I would like at this point to thank Ms Kallenbach and Mr Guellec for their excellent work and their open-minded approach.
The two reports, as both rapporteurs mentioned, are complementary and should be considered together. Territorial cohesion, by virtue of its inclusion in the Lisbon Treaty, has become as important a concept as economic and social cohesion. But territorial cohesion as a concept is the least researched and the least understood. Territorial cohesion so far even lacks a clear definition. The general aim of cohesion is to even out differences, but these differences still persist and they are most pronounced in the border areas between the former Eastern block and the democratic West. Territorial cohesion, in my view, also includes cohesion of towns and country. It is indisputable that towns are the engines generating growth in the individual countries and therefore it is right to include the question of urban development in our motion for a resolution and at the same time call for strengthening of the integrated approach. However, in the future it will be necessary in this regard to improve and simplify access of urban areas to structural funds and foster better links between municipal authorities and developers when financing projects of urban development from private funds.
We have adopted the Leipzig Charter and now we must gradually start putting it into practice. At the same time we must create the right conditions for life in the future, for the development of our countryside. I am convinced that we should analyse very carefully whether it is best to include rural policy in the common agricultural policy or whether we should be considering a different solution.
Ladies and gentlemen, just one closing remark. The debate on cohesion policy is above all a debate on the allocation of funds. It is evident and it is right that cohesion policy is getting stronger and is beginning to show in the European budget. Cohesion policy will have to deal with new phenomena, such as the aging and dying out of the European population, the instability of energy supplies and the deterioration of the environment. It is therefore necessary to modify the policy accordingly and ensure sufficient funds.
on behalf of the PSE Group. - (DE) Madam President, ladies and gentlemen, Mr Vlasák is quite right to say that we have the task of preparing the cohesion policy for the period after 2013. We have used these two reports in order to address this as an issue. In fact, we have drawn together everything that we think is important in this context.
I would like to remind you, however, that we should be mindful of the strategic objectives of European cohesion policy, namely narrowing disparities in living conditions between the European Union's regions and supporting the Lisbon and Göteborg strategies. If the European Parliament wishes to play a role in shaping the future cohesion policy, it must, in my view, concentrate on key strategies rather than reverting to the 'watering-can' principle. We must face up to the new challenges arising in the context of cohesion policy. Let me give you just a few examples: demographic change, climate protection, regional depopulation, and also, indeed, a modern European urban policy.
From my perspective, the 'equal opportunities for people and regions' approach is essential for solutions in this area. I believe that more investment in education, research and innovation and their infrastructures is important, and increasingly so, and is genuinely sustainable, in my view. However, this can only work if, in future, we involve European citizens more effectively in the development of programmes and projects, as the European Parliament has demanded for a long time and does again in these reports.
I would like to appeal to the Member States - I think it is regrettable that no Council representative is here - and point out that we are giving them some homework to do. If we are to fund additional tasks in the framework of cohesion policy, the financial resources that are needed for this purpose must also be made available.
on behalf of the ALDE Group. - (PL) The Fourth Cohesion Report and the report by Mr Guellec highlight the success of cohesion policy in narrowing disparities between Member States. They also note the growth in countries that were formerly lagging behind, for example Greece and Portugal. At the same time, however, they confirm the marked failure of this policy as regards approximating the level of development between regions.
Member States unfortunately condone undue concentration of investment and other elements of development in national capitals. A similar situation is true of the regions, where investment also tends to be concentrated in central areas, thus preventing the whole region from developing at an even pace. The differences within and between regions of the European Union are significantly greater than in the United States or in Japan.
Everything points to the need to introduce a mechanism that would stimulate decentralisation within the Member States. A long-lasting but dynamic regional policy for the next Financial Perspective is needed. The report by Mr Guellec points in a considered way to the need to forge appropriate links between the Lisbon Strategy and cohesion policy. The latter must not become simply an instrument of the former. Cohesion policy aims at sustainable and harmonious development, and is an important end in itself. It is the cheapest way of preventing what can later prove to be very costly situations from arising. I have in mind conflicts, mass emigration and immigration, relocation of companies and similar events, which all represent an upheaval for local populations.
In addition to the Lisbon Treaty, the report adopted today emphasises the importance of the territorial dimension. There is an urgent need to clarify this concept, however, and establish an unambiguous definition of what the territorial dimension involves. At present we are using this term somewhat blindly, and it can be understood as meaning many things. There are parts of Mr Guellec's report where this notion takes precedence over the policy of economic and social cohesion, whereas in others it is presented as complementary. In certain instances it concerns equal access to services, and in others it involves the balanced distribution of research centres, for example.
I think it is unfortunate that the debate on the Green Paper on the territorial cohesion is planned for the autumn, after the report on cohesion policy. The Green Paper should be debated much earlier.
on behalf of the UEN Group. - (PL) Madam President, Commissioner, on behalf of the Union for Europe of the Nations Group, I should like to thank both rapporteurs very much for their work.
The term cohesion has acquired special significance within the Union. References to the need to reduce differences between the various regions in order to unite national economies and support their harmonious development date back to the Treaty of Rome.
The Fourth Report covers the years 2000-2006. It is the subject of the Guellec report, which contains many valuable findings. This report presents a summary of the situation in all the Member States. It also highlights the areas where disparities are greatest. Narrowing disparities in those regions must be perceived as a long-term undertaking.
The report tabled by the Commission contains many comparative parameters that were lacking in earlier documents. The suggestion of using indicators supplementing basic GDP per capita in relation to different NUTS levels remains, however.
Cohesion policy is the foundation of integration and makes a valuable contribution to the harmonious development of the Union. Its regional, local and environmental aspects are important in this context, as Mrs Staniszewska has already mentioned. We should also recognise its impact on the Union's innovation and competitiveness, and therefore on implementation of the Lisbon Strategy. Demographic issues are important too, as certain areas are threatened with depopulation.
When we refer to cohesion we perceive it as economic and social. A sound definition of the term territorial cohesion is urgently required. Cohesion should be understood as ensuring that, regardless of where they reside, Union citizens enjoy equal opportunities for access to health services, education, culture, the Internet and transport, for example. Cohesion policy should be strengthened and improved with adequate Union resources. The urban aspect is particularly important, as Mrs Kallenbach pointed out.
The question as to how to choose between cohesion or competitiveness, equality or efficiency has recently arisen. My brief answer is to choose both, in due measure.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, in the late 1990s the philosophy which prevailed in the European Union was that the integration capacity of the Union was to be measured according to the success of the internal market. The hope that the problems existing in the European Union could be resolved with the development concepts of the internal market, which were geared solely towards economic growth, remained unfulfilled, however.
The European internal market focussed the growth of economic activity on the centres of gravity which pulled in additional activity, at the expense of disadvantaged regions and the natural environment. And even in these centres, not everyone was able to share in the benefits; instead, poverty increased, triggering tensions and unrest.
Today, the Commission is making the same mistake. It is subordinating cohesion policy to the Lisbon strategy. Instead of genuinely prioritising the problems of the particularly disadvantaged regions and only promoting sustainable development projects, it is investing in outdated infrastructural concepts and, in consequence, only in the economic centres. The municipalities and regions will become dependent on the major European banks for generations. In my view, this is a massive problem, because ultimately, it is the next generation who will then pay the price of failed development policies. And that in turn will trigger migratory movements - my colleague Mrs Krehl has already indicated as much - and it will also trigger an anti-European mood because some sections of the population will not share in the benefits. These are dead-end strategies.
I believe we must be very careful not to put the European Union's internal cohesion at risk. Economic and social cohesion must genuinely remain a separate policy area and the benefits must be available to all the regions and people in Europe. This can only happen if cohesion policy is genuinely underpinned by a social model based on solidarity and on sustainable development models which are not pursued at the expense of the environment.
on behalf of the GUE/NGL Group. - (PT) In this brief speech on such an important issue as the future of the cohesion policy in the European Union, we can only underline some of the fundamental principles that we believe should guide this debate.
Firstly, regional policy is a key instrument for promoting the highly cherished economic and social cohesion. It is a structural policy which must have as its primary and principal objectives, as has already been stated, the reduction of disparities between the levels of development of the various regions, the encouragement of the least-favoured regions that are lagging behind, the promotion of real convergence and the stimulation of growth and employment. It must therefore serve as a factor of redistribution and compensation, as regards the increased costs of the single market, Economic and Monetary Union and the liberalisation of international trade, for the less-developed countries and regions of the European Union.
Secondly, the cohesion policy and its associated financial resources must be used to promote projects for economic, social, environmental and regional development. As a result, these projects must not be subject to a policy which has, as its priority and dogma, the competition, deregulation or so-called adaptability and entrepreneurship which are priorities of the Lisbon Strategy. In other words, we believe that competitiveness must not be a substitute for convergence in the Member States and regions which are lagging behind in their socioeconomic development.
Thirdly, the current Community financial resources for the cohesion policy are insufficient to meet the needs of real convergence, regional disparities, high levels of unemployment, inequalities in income and poverty in the European Union. We therefore reiterate the need to increase the Community budget, making the promotion of economic and social cohesion in the European Union the central and primordial objective.
on behalf of the IND/DEM Group. - (NL) Madam President, I have read the reports by Ms Kallenbach and Mr Guellec with interest. The cohesion of European countries remains a fascinating theme. The integration of internal policy and cooperation between EU Member States and regions is increasingly taking shape. That such a strategy produces results is clearly shown in the cohesion report. Cohesion between the Member States has increased.
At the same time it shows that cohesion between regions within Member States is decreasing, particularly between urban and non-urban regions. In my view, it is right in such situations for national, regional and local authorities to play an important role. I do not understand, therefore, why the option for Member States independently to increase their contributions to regional development has been rejected in advance.
It is too early to ascertain how long the current policy should be continued. That it presents some specific challenges is clear. But let us also examine whether it is able to solve the so-called divergence, i.e. not only cohesion at Member State level but also at a regional level, between and within Member States. As that will probably not be the case, a different approach with a larger role for Member States is desirable. No-one knows the national and regional situation better than the individual Member States. They can introduce solutions which will make the goals of cohesion at subnational level achievable.
(FR) Madam President, the European Commission is so concerned with cohesion between the Member States and within the Member States that 350 billion euros have been allocated to it between now and 2013.
A Green Paper is also in the offing because, in Brussels, whenever a problem arises a paper has to be written on it. There certainly is a problem of cohesion between western Europe and eastern Europe, the Europe of villages and the Europe of cities, or the Europe of the upmarket districts and the Europe of working-class neighbourhoods.
But whose fault is it? Who depopulated villages where they tended vines and reared cattle, Madam President, in Greece, where they produced tobacco, cotton and olive oil? Who, and which policies, took away thousands of post offices in Sweden, Germany and France? Who closed down rural train stations, railways and maternity homes? In ports, is it the wind destroying fishing craft, fishermen's livelihoods, small businesses and shipyards? Is it the wolves in the Pyrenees or the Alps that are eating up the shepherds, or lamb imported from New Zealand?
We all know the answer: it was the international trade policy conducted by the Commission through GATT agreement and the WTO that has been leading to the closure of 90 farms a day in Spain and France for the last 20 years. It was the dogmatic removal of customs protection that destroyed industrial balances beneath a wave of imports.
Now, in order to establish cohesion, first we have to establish coherence between policies. We cannot have one policy in Cotonou for the ACP states and then destroy this policy in Geneva over the banana trade. We cannot have a Community preference for rural produce between 1962 and 1986 and then destroy all this with free trade at the Uruguay or Doha Rounds.
Cohesion therefore requires a certain amount of coherence between choices. Commissioner, either we build Europe or we build the world. Either we focus on social tasks, or we focus on the world.
- (NL) Madam President, Ms Hübner, the unique and peculiar nature of this Fourth Report lies in the fact that not only has the current policy been well thought out but it looks ahead to the new challenges which Europe must tackle. It covers globalisation and its effects, it covers climate change, it covers the problems of energy and demographic challenges. It is good that we are doing this now, particularly in preparation for the spring recess this March. Mr Guellec has done everything very well. He has stated that the cohesion policy should not change in its essentials - which is specifically reconfirmed in the new Treaty - but that the content of the regional commitments and the programmes should change.
This week we have also looked at the Lisbon Strategy, and what strikes me is that we should continue strongly and make an express contribution, earmarking 60 - 65% of the cohesion budget to be committed to this end. This will show to what extent the core of the cohesion policy stands to meet the challenge of new circumstances. What is stated in the Kallenbach report is also important, that we consider territorial cohesion as a core function of the European Union. Globalisation focuses on a number of key regions, metropolitan areas, and Europe's answer is that it is imperative that knowledge is shared and the conditions created for entrepreneurship in all regions, including rural areas. That is the new agenda.
The PPE finally resisted using renationalisation as an answer to the 2013 debate. This leads to the achievement of a new consistency between R&D, innovation policy, the internal market and the nuts and bolts of the Union, coupling a knowledge-based economy - which will be implicated here in the long term - with high employment and prosperity in our regions.
I also gladly subscribe to the transparency initiative put forward by Mrs Hübner. The people must know how relevant to them this policy is.
(ES) Madam President, I wish to begin my speech by thanking Mrs Kallenbach and Mr Guellec in particular for their work on these reports leading to a majority agreement within the context of the Committee on Regional Development.
European cohesion policy has been an example of a successful EU policy, which has abided by the principles on which it is based, and which has helped to remove inequalities.
Countries such as Spain have achieved indisputable results in terms of convergence thanks to the cohesion policy. We would therefore reaffirm its role in enhancing the potential of Member States for development and job creation through progress in training human capital.
Nevertheless, we must also admit that territorial inequalities still exist, and therefore we must give a firm response if we are to move forward with a policy that has to tackle new challenges such as ageing or depopulation processes in certain areas, especially rural areas.
We must deal with the remaining challenges in order to reduce regional and interregional disparities and secure economic and technological growth, and this means that our focus on compliance with the Lisbon Strategy must be a priority issue, while not neglecting other matters such as demographic change.
If EU regional policy is to secure balanced sustainable development, it must be carried out in close cooperation with regional players and in coordination with other policies. We are likewise aware of the need to push forward specific measures in order to reduce disparities between accessible regions and those with structural disadvantages: mountainous areas, islands, or sparsely populated areas.
With a view to the future, therefore, it is absolutely essential to reinforce cohesion policy with major economic resources to cope with all the challenges involved.
Yesterday we adopted the Lisbon Treaty in Parliament by a large majority, and today we must drive forward a new component of the Treaty, setting out territorial cohesion as a basic EU objective to make progress towards a more prosperous future for Europe.
(FR) Madam President, Commissioner, ladies and gentlemen, I wish to say, Commissioner, that as I listened to your reply to the two reports by our colleagues Mr Guellec and Mrs Kallenbach, I felt there would be no need for me to say anything at all, since it was so obvious you were showing you had fully understood us.
This is an initial stage, and I am extremely pleased and wish to congratulate the House since these close-knit reports between you, your associates, our committee and our Parliament have produced such a level of cohesion between our points of view. Now, however, beyond this cohesion, we must move forward with implementation, for it is all well and good to achieve cohesion among ourselves, but this must produce some specific results.
I feel this is possible by means of the Green Paper you are drawing up for the autumn, and here I would like to mention two items dear to my heart, which in my view are essential to implement the entire cohesion policy and the Leipzig Charter we desire so much.
The two items are: firstly, the necessity, which you have already mentioned and which I wish to reiterate in the strongest terms, of showing how different EU policies must be made coherent at the level of urban and periurban areas. Yesterday evening we were discussing population. Yesterday afternoon we were discussing transport. Before that we were discussing social issues. All the Commission's DGs are involved, all the various EP Committees are involved ... All this must be made coherent within the microterritory of a town and its surrounding area. I expect a position to emerge from the Green Paper.
Second item. How could we, Parliament and the Commission, if we agree on all this, succeed if we do not have European citizens and governments on board? I have already told you, Commissioner, we must make a huge effort, and I know you are endeavouring to do so, in terms of communication, so that all our speeches, all our comments, all our hopes with regard to cohesion, emerge in words and phrases that will encourage governments to act and persuade and motivate our fellow citizens.
These are the two main points, Commissioner, that I expect to see in the Green Paper. After listening to us, I trust you will help us find specific applications.
(PL) Madam President, Commissioner, one of the fundamental aims of the European Union is to even out differences in the development and income of individual countries and regions. These differences have become more marked in recent years, because significantly less developed countries have joined the Union in the latest enlargements.
It is estimated that these countries are more than 15 years behind the others. Swift development is the only way to level out the differences. This represents a considerable challenge, especially taking into account the cuts in financial resources and the limited opportunities the countries striving to move forward have to make use of them. It is unlikely that the success achieved in Spain, Portugal, Greece and Ireland will be repeated, certainly not quickly. It is also unlikely that we will catch up with the United States and Japan in the near future. We should remember, however, that the start is always the most difficult stage, and look to the Czech Republic for a positive example of how much can be achieved. Our citizens' outlook on life has changed and is continuing to do so, which bodes well for the future. In addition, the Lisbon Strategy lays down clear guidelines for our actions.
As I conclude, I should like to thank our rapporteurs most sincerely for their statements. I see Mr Martínez is no longer in the Chamber, but I must add that I totally disagree with his intervention.
Madam President, it is nice to see the Commissioner here in Parliament. We look forward to seeing her in Scotland again soon and to continuing our very fruitful cooperation on this policy.
Before I make my brief points, I would echo Mr Guerreiro's points about support for the fisheries sector within cohesion policy. We will be supporting his amendments, and I do think this sector is of particular strategic importance in our geography.
I would pick up on the rapporteur's call for better statistics, particularly for the targeting and monitoring of the efficiency of funding programmes. It seems pretty clear, as things develop, that targeting at NUTS I, NUTS II or even NUTS III level is pretty broad and pretty scatter-gun. I welcome moves in the future funding streams towards more thematic activity, be it the Lisbon Agenda, the promotion of a knowledge economy, the promotion of R&D, cross-border cooperation or, indeed, support for the fisheries sector under the Lisbon Agenda.
That is, I believe, the future for a really vibrant cohesion policy for the European Union, which is very much the jewel in the EU's crown. It has brought the EU closer to our citizens and it has made us one Union where the Member States would keep us a series of different states.
We have a great potential to make this policy even more relevant and we look forward to hearing about the Green Paper in the Commissioner's speech.
(GA) Mr President, the two reports given today show the necessity of the cohesion policy and how that policy should be implemented. Balanced regional development is very important. The focus of Mr Guellec's report was on ensuring that regional funds are sufficient and that they will focus on promoting the needs of the citizens and the needs of the regions effectively. The only way to deal with a cohesion policy is as an implementation tool for the Lisbon Strategy. I would like to thank the Rapporteur.
Ireland has benefited a great deal from cohesion money and in order for other countries to benefit in the same way we must ensure that increased resources are directed at promoting regional development and tackling social exclusion. Not only must the gap between Member States be decreased but we must also decrease these gaps within Member States as well as the gaps between regions.
Mr Guellec reports on Ireland, Spain, Portugal and Greece's impressive growth rates between 2000 and 2006. He has highlighted, however, that in spite of this growth, there are great inequalities between regions within those countries.
I would like to thank Mrs Kallenbach as well for her report and I especially welcome the emphasis placed on strengthening the role of local urban authorities in order to make access to public services available to every citizen. There is a need for local empowerment, respect for the environment and a high standard of public services to be universally available so that the urban environment is an attractive place to live and work in.
Sustainable development is a huge challenge within urban areas in the 21st Century and the framework presented to us today by Mrs Kallenbach can help us to face this challenge.
Madam President, these reports comment on the disparity between the rural and urban economies, between rich and poor, especially in eastern Europe, and between the disadvantaged and the rest of society.
The answer, apparently, is to offer a vast catalogue of cultural, economic, technical developments and social engineering provision. It notes the success of such programmes in Ireland, Spain, Portugal and Greece to relieve these inequalities and encourages similar strategies, frameworks and action programmes to generate progress in affected areas, especially in eastern Europe. Above all it mentions cohesion funds. We get to the nub. EUR 65 billion on such programmes in needy western countries in the last few years, but eastern Europe is much poorer than those countries ever were. So these subsidies - for that is what they are - will be taken from those countries still receiving them and from an ever smaller pot as the chill economic winds from the USA reach us.
Unfortunately for all its citizens - the well off and the poor alike - these subsidies are self-defeating for they strip away initiative from people and produce a culture of dependency.
If you really want to help, listen to Professor Buchanan of the London School of Economics. His paper states clearly that 'to help a poor country, trade is worth six times more than aid'. Will you ever learn that? Or, to put it another way, if, in a poor country, you give a starving man a fish, you feed him for a day. Teach him how to fish and you feed him for life.
(DE) Madam President, Commissioner, ladies and gentlemen, the fact that the Fourth Report on Economic and Social Cohesion is of major political significance certainly does not need to be repeatedly underlined here. I agree with the rapporteur on all the basic issues and congratulate him on his good work. He rightly emphasises that the anticipated new challenges can be dealt with only if cohesion policy remains a Community policy, which is anyway in accordance with the Treaty. His report clearly rejects, therefore, all attempts to renationalise this policy. The prerequisite, however, is a balanced cohesion budget for the EU.
Yes, adequate resources must be available in order to safeguard the harmonious development of all regions in the EU and deal with the new challenges. A different view exists, however, regarding the choice of wording in the report on the demand for financial resources for cohesion policy post-2013. Like many of my colleagues, I do not feel it is right that at this early stage, in 2008, the report should contain anticipatory demands for more financial resources for the future, not least in view of the fact that we are quite rightly facing criticism that we do not always draw down, on time, all the funding which is already available.
The Committee has therefore found good compromise wording which, however, only applies to the text of the resolution and not to the recitals. So we should not include any conflicting statements in the recitals, but should remain consistent with the wording 'adequate resources for a balanced cohesion policy'.
Ultimately, this is about credibility: in the past, cohesion policy has been able to achieve sustainable successes and can do so in future too if it is adequately resourced, without our calling for more financial resources at this stage. Commissioner, you referred in your introductory statement to adequate financial resources to deal with future challenges. That is a good formula.
(FR) Madam President, Commissioner, ladies and gentlemen, it is hands that build the town, and men that build the city. Jean-Jacques Rousseau must certainly have favoured the integrated approach. It is a method that falls directly within the scope of this approach of building cities and not fragmented towns, as set out in the Leipzig Charter and the Territorial Agenda.
I therefore wish to thank all those responsible, especially Mrs Kallenbach, for their excellent cooperation on this task. I welcome the scope of the proposals in relation to social and economic aspects, the environment, spatial development and territorial cohesion, and likewise the close attention paid to proposals intended to improve the report submitted by our Socialist Group.
Paying closer attention to the territorial and urban dimensions of EU policies, especially through integrated development plans and better cooperation between urban and periurban areas, will draw all the benefits out of this integrated approach. Cooperation, however, must not end there. Provision must also be made for a relationship or some kind of connection between rural areas, urban and periurban areas. Here I must stress the importance of stimulating the attractiveness and competitiveness of rural areas as a tool to combat the mass exodus from the countryside.
If the main points in this report had to be specified, my first mention would be the urgent need to create integrated multimodal transport networks supported by Europe to improve infrastructures, especially environment-friendly transport such as bicycles and walking.
Identifying the signs of decline in certain areas and stepping up work to implement a social integration policy constitute a framework for a public policy to reduce inequality in an efficient manner and prevent social exclusion.
Positioning human beings at the very centre of the construction of infrastructure policies by reconciling urban concerns with human concerns, and all the more so within the current context of a housing crisis, in a society where not everyone has a roof over their head, and placing more emphasis on decent affordable housing, are still essential, and constitute a crucial factor of social integration and standards of living in cities, within a context of sustainable urban development.
It is for this reason that I call on all my colleagues to vote en masse in favour of this report, which demonstrates the EP's wish to support the sturdiest form of territorial cohesion and a comprehensive integrated approach that will finally allow us to build the city.
Mr President, it is difficult to single out any one thing from these two excellent reports, but I wish to express particular thanks to Mr Guellec for the extent to which his report addresses the issue of disparities within regions.
For, even in those that can be classified as relatively prosperous overall, there may still be certain groups that are disadvantaged or excluded. This may be a matter of their territorial location. Inhabitants of islands and mountainous and scarcely-populated border and peripheral areas can be cases in point. So, too, can fisheries-dependent communities, particularly when they are to be found in areas of the kind just mentioned. Which is why I, too, very much hope that Parliament will approve Amendments 19 and 20, which seek to reinforce their position.
But disadvantage and exclusion may be at a more distinctly social level. I am thinking of a project back home in Aberdeenshire called Can-Do. It has provided occupation for people with learning difficulties, in sorting cans and bottles for recycling. It lost eligibility for European support when funding for the current period was relocated to parts of the country where deprivation is more widespread. But the people concerned remain just as much at risk of social exclusion as before.
Both examples show that, if we are to target funding at those most in need, we need to develop a more sophisticated approach to quantifying that need. I ask the Commission to pay particular attention to the call in the report for improved statistical tools to allow more accurate measurement of the extent of cohesion and better assessment of the contributions of local actions aimed at achieving it. Such tools would also allow us to pinpoint actual cases of disadvantage and decide how they can best be addressed.
(PL) Mr President, cohesion policy makes a crucial contribution to the integration of societies within the Union, as is emphasised in the report. Nonetheless, administrative and procedural obstacles preventing regions with weaker infrastructures from attaining the level of developed ones continue to multiply.
Who is such a complicated procedure for mobilising Union resources supposed to help? After all, in the case of road infrastructure, funds could be transferred directly to the relevant local authority departments that are under the control of institutions in the Member States. It would not then be necessary to wait several years for construction or repair work to take place.
Clearly, other principles must apply regarding individuals, law firms and associations. If we really want to achieve something in the less developed regions, we should transfer targeted aid to local authority budgets, even without input from their own resources, because sometimes they cannot afford even a small contribution as they are so poor.
(PL) Mr President, Commissioner, the report by Mr Guellec presents the European Parliament's position on the Fourth Report on Economic and Social Cohesion. The latter contains information and analysis regarding the effectiveness of cohesion policy. In effect, pursuant to the procedure adopted, it represents the first stage in the debate on cohesion policy in the new programming period. Mr Guellec's report therefore presents proposals as well as opinions on the analysis.
The debate on the future of cohesion policy must take account of the new conditions and challenges. Ongoing implementation of the Lisbon Strategy, climate change, changes in energy policy and appreciation of the implications of migratory processes mean that the European Union is facing new challenges. All this also means that action must be taken to reduce new disparities in development. Obviously the question arises as to which actions should be financed from common funds and which should be undertaken as Union policy.
In the debate on the future of cohesion policy we refer to the debate on the future of the European Union. We often speak of a so-called Union of action or Union of results and of a Union such that it is appreciated and accepted by its citizens.
At the same time, we are aware that so-called reformers are promoting new solutions, such as, for example, renationalising cohesion policy. In essence, that would amount to negating the policy of solidarity. We must bear in mind that the Member States are implementing their own internal policies to narrow disparities and that they are doing so independently of European funding, drawing on their own resources. The richer countries are therefore proving most successful. In effect, renationalisation will amount to restricting cohesion policy and we must oppose that. Accordingly, if we want to create a so-called Union of results or Union of action, we must strengthen cohesion policy.
Mr President, the fourth cohesion report provides evidence of the positive effects of EU cohesion policy, so the EU must continue to assist EU regions to achieve economic and social prosperity and convergence.
We are now addressing new challenges, and have agreed that our efforts must be directed towards dealing with these. However, I would like to emphasise a problem we addressed in July 2007 in the form of the resolution adopted on the poorest regions in the EU. Unfortunately, no further attention was given to that important issue. Just as the outermost regions have had a special strategy, we now need priority treatment and a strategic approach for the least prosperous regions, in order to overcome their specific difficulties, which are a combination of socioeconomic problems and territorial and spatial characteristics. I hope the Commissioner will address that issue in her Green Paper.
Therefore, I strongly support the future implementation of cohesion policy in its three dimensions - economic, social and territorial - which could stand as a successful example of the European Union's solidarity principle.
Mr President, first of all I would like to congratulate both rapporteurs. Mr Guellec's report highlights the fact that, while there is economic convergence occurring between Member States, there is also a widening of regional and local disparities.
That situation goes to the very heart of cohesion policy and clearly indicates the need to include a significant territorial dimension in all policies, but particularly in the Lisbon Strategy. I have seen this situation occurring in my own country, Ireland, where convergence with the EU average has been achieved - indeed surpassed - but where the economic gap between different regions is widening. It is extremely important that this gap does not continue to widen, and one of the ways of ensuring this is to increase investment in innovation, research and development in those regions that are lagging behind.
I want to thank Mr Guellec for including my suggestion on the importance of social capital in boosting regional economic growth. We are all aware of the role played by physical capital, natural capital and human capital as the basis for economic growth and development. However, social capital, which is the latent resource residing within and among cooperating groups, provides the added value. Data from the UN Handbook, which relates to a very significant number of countries, indicates that the contribution of social capital to economic growth is in the order of 5% of GDP.
Finally, in response to the comment by Mr Clark, who suggests we should have 'trade not aid', I would say that in the EU we manage both - trade via the single market and targeted aid where needed. That is the best of both worlds.
(PL) Mr President, Commissioner, the scope of this report is so broad that I shall limit myself to commenting on a couple of issues.
One of the main challenges facing the development of the Union is the swift spread of built up areas, together with energy consumption, transport and demographic changes, such as the depopulation of certain parts of the Union and the widening disparity between richer areas and less affluent ones. An integrated development policy focusing mainly on modernising infrastructure, improving energy efficiency and introducing cheap environmentally-friendly transport will help to ensure continuity in this sector.
Another aim of the strategy in question ought to be focusing on the development of rural areas so as to make them more competitive, and thus slow down the depopulation of those areas, which is so significant for the new Member States. I would also like to draw attention to the importance of cooperation between urban and rural areas in order to promote the development of the territory as a whole. Access to information and communication technology should play a vital part in creating territorial cohesion and developing individual areas, and that is where our greatest problem currently lies.
(DE) Mr President, first of all, as regards Mrs Kallenbach's report and the Leipzig Charter, yes, we must consider spatial planning in a European context to a greater extent. But does this require new European powers in respect of housing policy and spatial planning? There is a very big question mark here, to my mind. As regards Mr Guellec's report and specifically the prospects for future structural policy, the regional challenges posed by globalisation, demography, climate change, migration and so forth are all accurately described. The same applies to the political outlook.
We should stick to the tried and tested objectives of structural policy, and we should supplement them with these new components. I welcome the integrated approach advocated by the rapporteur, also as regards the challenges arising in relation to rural development. However, we should be focusing, as a general principle, on the European value-added of these programmes to a greater extent. Whether in relation to cohesion, innovation or transnational funding, Europe should only be providing support where we can genuinely make a sustainable European contribution.
To achieve success in the future, we must also be looking more critically at the instruments hitherto deployed. The one-off operational subsidy does not create any European value-added, whereas long-term expansion of research, education and infrastructure certainly does! We can only enhance the efficiency of structural policy through greater transparency in the deployment of funding and through leverage effects, for example by funding loans and with more public-private partnerships.
Although we certainly have not exploited all our options here, I cannot support the rapporteur's blanket call for more money from 2014. We need to evaluate the current period first of all, and we need to gear our instruments more efficiently towards challenges such as climate change and demography. Then we can start demanding a budgetary contribution.
The blank cheque for the future currently being demanded in the report really cannot be taken seriously. I therefore ask you to support our amendment in the vote.
(PT) Mr President, Commissioner, I must firstly congratulate the rapporteur and the shadow rapporteur of my Group, Mr Guellec and Mrs García, on the quality of the report and their openness to dialogue on cohesion.
The report rightly recognises the enormous efforts made (particularly in Portugal, Spain, Greece and Ireland) in terms of growth and convergence. However, these efforts must be continued and expanded, not just in those countries which are most lacking solidarity and cohesion, but also in certain regions of those countries as the wealth assessment process cannot solely depend on GDP but must be extended to other criteria.
In this respect, I made contributions aimed at clearly recognising insularity and remoteness as factors restraining development. In particular, in accordance with Article 299(2) of the EC Treaty and as stated by Commissioner Hübner, accessibility problems form one of the main obstacles to development. This is why it is essential to adapt the Community policies to take account of this constraint resulting from insularity and remoteness.
(FI) Mr President, Commissioner, I would like to bring the northern viewpoint to this debate. It is important that the permanent problems of the north - the long distances, the cold climate and the sparse population - are taken account of in the future as factors that need support just as much as the problems of the mountain regions and islands do.
It is also worth remembering that the northern regions produce added value in areas such as mining, wood processing and tourism. Research in the north and new technology applications in cooperation with universities, businesses, the public sector and consumers continually produce fresh and important innovations, from which the whole of Europe benefits.
I would also like to remind everyone of the opportunities afforded by combining the Baltic Strategy with the Northern Dimension in, for example, the utilisation of energy resources in the Barents region.
Finally, I want to congratulate the rapporteurs on their excellent reports and thank Commissioner Hübner for her interest in the northernmost corner of the Union.
- (EL) Mr President, Commissioner, I should also like to congratulate the two rapporteurs on their very important reports.
Cohesion policy is important because it has helped in the economic and social development of many regions. It has reduced the gaps between regions, brought regions closer to the norm and reduced disparities within them.
There is still much to be done. Uniform development has not been attained. There are divergences, which are acute in many cases. Any thought of a renationalising cohesion policy ought to be rejected. New Member States have joined, with regions that are very far removed from the norm. The term 'territorial cohesion' described in the Lisbon Treaty needs to be worked on and further analysed.
Finally, particular attention ought to be paid to isolated regions and islands, as in the case of Greece, where cohesion policies will significantly help the local population to stay put, find employment, have access to new technology and professional opportunities, and to comply to the Community norm.
For these reasons, the terms in the cohesion policy report are correct: funding will need to be secured and increased, even for the period after 2013. The challenges are significant and the cohesion policy ought not to fall short or be delayed because of financial inadequacy when all parties recognise its usefulness.
In closing, I also welcome today's statements by Commissioner Hübner and the Commission's determination to progress with the cohesion policy. We await with interest the Green Paper and the conclusions that it will contain.
(PL) Mr President, Commissioner, reducing the social and economic disparities between European regions is a fundamental aim of the European Union. We are aiming to create a Europe where all regions are equal.
Following the latest enlargements, it has become increasingly necessary to strengthen the cohesion aim. This is because, according to certain estimates, at the present rate of economic growth, countries such as Poland, Bulgaria and Romania will take more than 15 years to reach a level of GDP equal to 75% of the average for the Union.
Full use of structural funds pursuant to Community legislation is a sine qua non for reducing social and economic disparities between European regions. This applies especially to the new Member States. The latter are experiencing many problems. For example, Polish local authorities have recently had to cope with difficulties caused by the continuous fall in the value of the euro in relation to the Polish currency, thus reducing the actual value of Union funds allocated to the implementation of regional projects that had already been confirmed.
In addition, the cost of labour and production in Europe is constantly rising, which leads to an increase in the cost of investments funded from Union resources and to a reduction in the value of those funds in real terms. Consequently, implementation of many Union projects is threatened.
(PT) Mr President, Commissioner, ladies and gentlemen, I must firstly highlight the excellent work carried out by Mr Guellec and the intelligent and determined manner in which he emphasised and defended the optimisation and reinforcement after 2013 of a policy of solidarity towards the European regions.
In truth, with this report, more than with the assessment of the cohesion policy's impact in 2000-2006, we have opened the debate on what type of cohesion policy we want for post-2013. Accordingly, I must make one comment on the present and three on the future.
My first comment is that, as shown by the Fourth Report, the cohesion policy continues to be essential for reducing disparities between the levels of development of the various regions and for encouraging the least-favoured regions that are lagging behind or, in other words, for creating a European Union that is more harmonious and viable and has a greater sense of solidarity. However, we should not forget that, in addition to this essential objective, the cohesion policy has made a decisive contribution to the construction and expansion of the internal market, to the success of the successive enlargements, to the creation and consolidation of the single currency and to the increasing identification of citizens with the European Union.
My second comment is that the cohesion policy must now revamp its role, boosted and reinforced by the new territorial dimension to cohesion enshrined in the Treaty of Lisbon, by taking advantage of the diversity and complementarity of the territories and by firmly targeting the polycentric development of the European Union.
The report by Mrs Kallenbach, who I also congratulate, offers us some good guidelines in this respect.
My third comment is that the cohesion policy must increasingly encompass and respond to the current challenges such as those represented by globalisation, migration, population ageing, climate change, energy diversification, research and technological development. In order to be coherent, we must therefore consider increased resources for a reinforced regional policy.
Finally, a new perspective for the most remote regions will be necessary to guarantee that these can continue feeling comfortable within the European area. It will be vital to find new answers to the serious problems, such as isolation, lack of accessibility and competitive disadvantages, that these regions face.
(HU) Thank you very much, Mr President. Madam Commissioner, ladies and gentlemen, I would like to congratulate Mrs Kallenbach and Mr Guellec on their excellent reports, both of which are milestones in the debate on cohesion policy.
There are significant differences in the development of our regions, but if we look into it more deeply there are even greater chasms between individual areas within the regions. We have not managed to deal appropriately with liquidating rural poverty and bringing into line those areas that have fallen behind, within the framework of agricultural policy. There is a need for much greater effort in this area, within the framework of a renewed, integrated cohesion policy that is capable of turning round the negative processes in the areas that are growing poor.
The synergy between cohesion and the reinforcement of competitiveness must be strengthened, because they cannot be subordinated to each other. New challenges have emerged, such as ageing or even the matter of energy efficiency and climate change, which we must also deal with. For this very reason it is vital to reinforce cohesion policy, and we must reject its being put at national level. If we put solidarity and cohesion at the heart of the European project, the Union will truly be strong and competitive. Thank you for your attention.
(SK) Ladies and gentlemen, the well-planned and responsible development of urban areas is becoming extremely important, in particular in the face of challenges such as congestion of urban transport networks, environmental damage and land development. This is why I very much appreciate the adoption of the Territorial Agenda and the Leipzig Charter.
Cities have a unique responsibility for climate protection: this protection should be a priority at all political levels. Cities could help solve a bad traffic situation and lower global emissions causing the greenhouse effect by, for example, interconnecting different modes of transport and developing an infrastructure for cyclists and pedestrians. I would also suggest that cities prioritise energy-efficient buildings and use already existing buildings for new purposes, instead of developing new sites.
I would like to stress that not only metropolitan regions but also suburban areas and rural areas are successful in meeting cohesion goals. This is why I appeal to the Commission to monitor such successful projects and to prepare, on their basis, a development model for smaller and medium-sized towns outside metropolitan areas. One of the characteristics of Europe, in spite of its relatively small size, is her geographical diversity. This is why it is necessary to be mindful of unique regional features and resulting differences, and to give people in different regions the chance to make use of the unique opportunities and potential offered by the areas in which they live. To me it is also very important to include, among our policy goals, the need to solve territorial issues relating to islands and mountain areas, border regions and sparsely populated regions, so that the quality of life of people who live there is also enhanced.
To conclude I would like to stress that urban development must follow an integrated and well-coordinated strategy, supported at all levels by both the government and the private sector.
(SK) Thank you, Mr President. We are debating the Fourth Report on Economic and Social Cohesion and the reports by Mrs Kallenbach and Mr Guellec at a time when the first subjects for the 2014-2020 budget plan are beginning to emerge.
I would like to link the two and to emphasise the importance of such a link. I do not fear that cohesion policy funding will disappear from the budget plan but I would not like to see the extent of this fund during the life of the next budget in any way reduced. In addition to that, as the rapporteurs rightly point out, major regional disparities still exist, including structural problems, and since this situation has worsened due to enlargement, it is necessary to contemplate giving more weight to this chapter of the budget.
As the reports correctly point out, the situation is so complex that we cannot solve it at Commission level. Although governments of the Member States play an important role in this matter, it is becoming more and more clear that it will not be possible to solve the problem without the participation of regional and local authorities. Their role lies not only in the possible synergy between them and the government in the process of making decisions on the issues of development in their territories but also in the responsibility for this development and, last but not least, in providing feedback about how development and cohesion are progressing.
Who can provide more information about the real development in a region, if not the people who live in it? Therefore I appeal to the Commission not only to include in its monitoring process the macro-economic indicators but to be creative and to draw on such information...
(The President cut off the speaker)
Mr President, first of all I would like to give my congratulations to the rapporteurs for their excellent reports. I would also like to say that I understand the passion of Members from the new Member States. I know that it is far from easy to satisfy your constituents back in your own Member State, but you are now part of the European Union and, as such, like the rest of us, you will at times not get everything that you would like or want.
I have to say to those who are merely playing on words that the difference between increased resources and sufficient resources is very small indeed. I certainly will be supporting the wording of 'sufficient resources'.
Sometimes it is wise to recognise what you have achieved and bank it. I personally support the use at this time of the word 'sufficient', especially when many of the funds in those areas have not been spent. I only wish that my own region was half as lucky - we never were - in achieving such help. We are now even as far behind as some of the countries were that we are talking about.
(EL) Mr President, Commissioner, I should also like to congratulate the rapporteurs on their excellent work on these two reports.
Once again, the European Parliament is confirming its very clear position on the importance and role of the cohesion policy, which brings Europe closer to its citizens. This is a policy with very clear added value for the whole of the EU. In future, this policy should not just be maintained; it should be strengthened with the requisite resources.
Both reports point to this approach. I should like to highlight the importance of:
the partnership and participation of local authorities in particular, at all levels,
synergies between Community policies, particularly the cohesion policy, and the rural development policy,
planning policies and actions that promote the polycentric development of EU territories, with special emphasis on the countryside,
the important potential role of small and medium-sized towns, and finally,
combating intra-regional inequalities, youth unemployment and the high levels of poverty to be found in many regions of the EU.
(BG) Regardless of the existing difference of viewpoints, let us recall the raison d'etre of the cohesion policy and its objectives, i.e. it embodies the hopes for more prosperity and better all-European future.
All Europeans strive for better life and the cohesion policy is the instrument to support them in these efforts. Let us remember that there are a lot of differences within the European Union and, at the same time, financial resources tend to dwindle.
Therefore I believe that the cohesion policy must be reinforced and strengthened. I also believe that it is worthwhile to ensure its optimal implementation. Some procedures and rules are still too complex and, probably for this reason, inefficient. A procedure like an overall review of the cohesion policy could contribute to its general improvement to the benefit of all Europeans.
Finally, I would like to reiterate the important role of the cohesion policy for the least developed regions. The citizens who live there believe in the EU support. We must not let them down.
(PT) Mr President, ladies and gentlemen, the cohesion policy, which is a Community policy par excellence, has a vital role to play in achieving a Europe which offers solidarity, which is close to the people and which is by everyone and for everyone. It is a clear manifestation of the importance of the Union to the everyday lives of every European citizen.
The enlargement to 27 brought about changes in the nature of Europe. The goals now being set are different from those which existed at its genesis. The challenges to which we must now respond, such as globalisation, population falls, desertification of certain regions or climate change, combined with the increased frequency and scale of natural disasters, are much more demanding and require a greater effort on our part.
Innovation is also giving this policy new goals but, despite facing greater challenges and a larger Union, its budget has not increased in proportion. However, it has been adapted, in the name of solidarity, which has led, for example, to regions which were previously in Objective 1 now being regarded as wealthy regions not eligible due to the statistical effect.
It is therefore imperative that the disparities are reduced through access to an adequate budget, without having to abandon certain regions in this vast Union to their fate.
The adoption of the Treaty of Lisbon reinforced this need and firmly enshrined in law the territorial cohesion which is the most important aspect of the cohesion policy. It is essential that this policy tackles not only economic and social cohesion, but also solidarity between regions ...
(The President cut off the speaker)
Mr President, I welcome the opportunity to speak briefly on the future of cohesion policy, which is of crucial importance to old and new Member States alike.
I work closely with Scottish local government bodies on their concerns, and was delighted that the Convention of Scottish Local Authorities (COSLA) recently welcomed the draft EU Treaty as far as local government is concerned. The Treaty recognises the principle of local self-government, as well as that of territorial cohesion.
It was no surprise to me that regional policy was among the five key areas recently raised with me by the COSLA. In the context of reduced EU structural monies and funds, regional development monies must be better targeted - as many speakers have said - at local areas and local authorities, which must be the key deliverers of those funds. The Guellec report reinforces the role of local authorities in delivering Structural Funds - after all, we forget at our peril that all politics are local.
(RO) Mr. President, Madam Commissioner, the reports we debate and for which I congratulate both rapporteurs raise a few extremely important questions, in my opinion: that of the partnerships between the urban and the rural areas for the balanced and sustainable development of the overall territory, the issue of the chaotic extension of urban settlements that generate fragmentation of the landscape, as well as the continuous loss of land.
All these things, together with climate changes, and depopulation of rural areas, are challenges we are forced to take into consideration, both at a European level and at the level of local administrations managing these policies.
As a Romanian Member of the Parliament, I strongly support the idea that not only the metropolitan areas have potential for innovation and I ask the Commission to work more intensively towards drawing up a development for small and medium-sized towns in rural areas.
(PL) Thank you, Mr President. The Fourth Report on Economic and Social Cohesion is more detailed than its predecessors. It is based on many indicators and provides useful comparative data, referring also to countries such as the United States, Japan, China and India.
From its inception, cohesion policy has played an important role in strengthening the ability of all the Member States to promote harmonious development and create new and permanent jobs. It is rather too early to assess the results of cohesion policy in the new Member States of the Union, but there is cause for concern regarding the obvious delays in use of current structural funding in those countries. Convergence between countries often masks deepening differences between regions and within them. Regional and local disparities are arising in many areas, affecting employment and also productivity, income, level of education and potential for innovation.
Social integration and the policy of equal opportunities must be taken into account at every stage of the implementation of projects undertaken in the area of cohesion. I trust that the forthcoming review of the financial framework will result in the budgetary resources needed to rise to the ambitious challenges of the new cohesion policy for the enlarged Union being made available, thus ensuring that all citizens ...
(The President cut off the speaker)
Mr President, I commend both reports, but would at the same time like to draw attention to a contrasting view, linking industrial relocation inside the EU and structural and cohesion fund policy.
Structural Funds can be seen as an overall subsidy provided by the EU to the less developed areas. Should we understand that this regional cohesion policy is questioned by leading politicians in leading EU Member States? What should happen? Should areas in the less developed Member States of the EU stop the development of infrastructure for fear of being accused of unfair competition?
I refer to a Financial Times article published the Monday before last, to the effect that a market economy should not be a jungle. Public policies do have a role to play, and not only for social reasons. However, we should keep our poise because there is no infallible local or national economy in this world, and however much we believe in social justice, not all citizens can always be winners at the same time, in the same place and all the time.
(HU) Thank you very much for the floor, Mr President, Madam Commissioner. There can be no doubt about the importance and success of cohesion policy. I feel that this is supported by the report, on which I would like to congratulate the rapporteur.
Its aim is to create real alignment, but it is vital that the sums set aside for this are used effectively. I am convinced that a project waiting to be implemented is not rendered valuable by the very fact of how large a material sum we set aside for it, but that its value lies in how effective it is.
Effectiveness can be measured in two ways: by how it serves alignment and by how well the given sums of money are used for similar things in individual countries. After all, a given project in a Member State cannot receive many more times the amount of another one. I would like to draw your attention to this measurement and, in future, to the fact that effectiveness is the basis for strengthening cohesion policy. Thank you very much.
(DE) Mr President, when does the citizen need Europe's solidarity? When does a Member State need Europe's solidarity? Surely, in the first instance, during a disaster. That is why I find it incomprehensible that a decision adopted by Parliament in 2006 to adapt the Solidarity Fund - as set out in paragraph 45 of the Cohesion Report - has still not been implemented. So I ask everyone - Parliament and the Commission - to bring pressure to bear on the Council to resolve this issue very quickly, for the next disaster will come, that I can guarantee.
(SK) If cohesion policy is to be implemented successfully, there must be local players capable of action who are able to concentrate their efforts and make maximum use of European funds. This is why the Member States should decentralise administration, increase administrative capacities at a regional level and cut down on excessive bureaucracy in cohesion policy management.
Although the process of dividing sectors into clusters and innovation poles, which brings clear benefits to larger sectors and their neighbours, may lead to the discovery of several integration zones, there is an absence of effective, simple and spatial support for smaller sectors. In Slovakia a number of communities that have less than 2 000 inhabitants and are in geographically disadvantaged regions will lose their places in several operational programmes and in cohesion policy.
I appeal to the Member States to provide a non-discriminatory system for all their regions so that everyone can actively participate in the application of cohesion policy.
(DE) Mr President, Commissioner, I am the rapporteur for urban mobility. In our deliberations, the issue of the relationship between the urban centres and the municipalities on the periphery plays an especially important role. We are also aware of the fact that the new Member States have particularly serious problems here in organising their infrastructure in such a way that we can maintain more environmentally-friendly transport options and do not move towards private vehicles again. In this context, may I voice a specific request: that within the framework of its regional policy options, the Commission helps us to seek and identify solutions to the issue of transport in the urban periphery and to social cohesion in the new Member States.
Member of the Commission. - Mr President, I would like to take this opportunity at the end of the debate to thank Members for all their contributions. There are many points to which I cannot respond now, owing to the lack of time, but which I will take with me. These include the concerns expressed with regard to small and medium-sized towns, as well as the issue raised about urban transport development.
There is a clear link between the past and the future in your reports. You are in fact building a bridge, which is why I would like to say a few words on the stage reached in the public consultations on the future of European cohesion policy. We launched those consultations at the end of September 2007, and to date more than 100 well-elaborated statements and opinions have been submitted, not only by national, regional and local governments, but also by a number of European spatial planning associations, as well as economic and social partners, academics, research institutions and private citizens.
At the request of one of the governments, we have extended the consultations until mid-February, because there are still opinions being prepared.
A preliminary assessment of those opinions clearly shows there is overwhelming and impressive support for the policy. The direct impact on growth and development is pointed to, as is the fact that this is a policy that triggers new ways of thinking and also performs a very effective leverage role by attracting additional financial resources.
There is strong interest in the delivery mechanism and broad support for all the principles we have jointly developed with the European Parliament in recent years.
There is also strong support for the need for this policy to respond to the challenges that you have been discussing today, and which are linked not only to globalisation, but also to demography, climate and energy, and restructuring in general, with strong support for the integrated approach.
One of the issues of importance you have raised today is how we will proceed with the Green Paper, which will be adopted by the Commission in September. We will then have a broad period - probably of four months - for discussion in all formats, not only on the web. In the mean time, our services are organising a meeting with the key stakeholders for mid-April. This will help us to take into account further views.
I would be prepared, if there is such a need, to organise a hearing with Parliament's Committee on Regional Development and with any other institution interested in sharing with us its views on the Green Paper, ahead of its adoption by the Commission.
Another issue raised, which is also a concern for the Commission, was that of statistics and indicators. Through our analytical institution, ESPON, which we have strengthened very substantially, including financially, for the years to come, and which now has a significantly higher budget, we will endeavour to measure some of the new dimensions and some of the existing dimensions of territorial cohesion. That work is ongoing, and we hope to have the results soon.
I can assure you that the Commission will also continue to look into appropriate indicators to complement both the GDP and employment indicators, and will in the Fifth Cohesion Report propose a new composite type of indicator.
Thank you very much for all your comments. I would especially like to thank the rapporteurs for their contributing to the debate - not just in the past, but also in the future.
rapporteur. - (FR) Mr President, I will be brief. First of all, in relation to the observations made on the amendments submitted by the Committee on Fisheries, I must say immediately that fishing is an issue dear to my heart as a coastal MEP, but unfortunately we did not manage to add the committee's amendments to the text that is about to be put to the vote. We regret this, but I feel it does not mean any less attention ought to be paid to a sector so important to certain EU regions.
I would also like to say that cohesion is a major European policy. I also think it was portrayed as a major theme in the House this morning. This is an important point, particularly in relation to future tasks. The Commissioner said earlier that we are dealing with a report, but obviously it is the future that interests us. She realises expectations are running high with regard to territorial cohesion, and what this represents once it is taken up in the Lisbon Treaty. We might say that the ball is now in the Commission's court with, of course, our assistance and support, Commissioner. The job must be done, and it must be done well, on a joint basis.
I wish to add that the fact that regional policy as a whole will now be a matter for codecision by the Council and Parliament will help us move forward together, to make this clearer for our fellow citizens, also a point I feel was solidly made this morning, and also to implement genuine solidarity to the benefit of regions which need it most. Both these concerns were pointed out most firmly this morning.
A huge task therefore awaits us. We welcome a policy that is essential to the European Union.
rapporteur. - (DE) Mr President, I would also like to voice my thanks for the valuable contributions and support of many of my fellow Members. I think it has been shown that on the one hand, we must maintain solidarity as a key European asset, and that on the other hand, we must target and deploy our instruments - in this case, cohesion policy - far more efficiently towards genuinely sustainable development, and thirdly, that we must genuinely communicate with citizens from the outset.
I would particularly like to thank Commissioner Hübner. Commissioner, you have made it clear that, together with this House, you are interested in the practical steps: the integrated approach, indicators which produce measurable outcomes, the definition of the territorial dimension, the Green Paper. I think we will particularly need your help in ensuring that the Council is on board. Again, I think it is regrettable that no one from the Council is present at this important debate.
The conclusions drawn in these two reports must lead to an amendment of the Lisbon Strategy and must genuinely underpin the new Community objective, the territorial dimension, in practical terms; otherwise, they will be nothing but empty words.
Let me make one final appeal to my fellow Members before the vote: let us be practical. Let's not only review and analyse again; let's make it a condition that we demand the integrated approach for the provision of funding from the Structural Funds, and let us establish clear commitments for the reduction of greenhouse gases as well. Climate protection must be implemented in the cities; otherwise, all our pledges at European and national level have no value at all.
The debate is closed.
The reports will be put to the vote, which will begin in a few minutes.
Written Statements (Rule 142)
in writing. - (PL) The economic and social cohesion policy is the foundation of European solidarity. This feature of European policy is the envy of regional integration initiatives in other parts of the world. The unique nature of the European project is largely due precisely to the notion of cohesion.
In the case of regional initiatives in Africa and South America there are no funds for even a token cohesion policy. Plans for enlargement of the Union are often assessed in terms of the potential to conduct effective action in order to increase cohesion. It may be stated quite unequivocally that cohesion policy is a great success for the Union and for all its Member States.
There is no doubt that the Union's own citizens assess it in terms of whether, in their view, cohesion policy is being implemented and is attaining its stated aims. In many Member States, especially in those that have acceded to the EU only recently, there are very high hopes of cohesion policy. It is hoped that solidarity will not prove merely a fine term, but will translate into a specific commitment to those who fate has treated less kindly. Cohesion is also an instrument for creating equal opportunities and a splendid advertisement for the Union.
It is for that very reason that we should not consider limiting the financial resources allocated to increasing economic and social cohesion. On the contrary, we should contemplate allocating more financial resources to cohesion, if only because of the many new challenges arising. Thank you.
in writing. - (PL) Mr President, cohesion policy is not one of the key policies that have been present in the European Union since it was first established. It was no accident that cohesion policy was devised when relatively less developed countries acceded to the European Union as these countries did not cohere well with the six original Member States. From that time on, cohesion has gained importance, becoming a pillar of European integration and central to treaties and budgets. The allocation of more than EUR 308 billion to cohesion in the framework of the 2007-2013 Financial Perspective is evidence of this.
A tendency to question this fundamental Union policy has arisen of late. Curiously, the tendency has coincided with the expansion of the European Union to include the countries of Central and Eastern Europe. The latter have the most ground to make up, for historical reasons. That is why it is not proposed to do away with cohesion policy outright, but to radically refocus it, due to alleged waste of Structural Funds and abuses in the area. That is the greatest mistake we could make! Irregularities must be detected and eliminated, but it is precisely regional policy that makes the Union's presence felt in all 27 Member States. Cohesion means creating equal opportunities and a sense of fellowship and must not be subsumed into other policies. The latter, competitiveness and combating global warming for example, ought to have their own budget lines. Assessment of what should be financed within the framework of cohesion should remain within the competence of countries and regions. They have a far better understanding of their own needs than the Brussels authorities.
in writing. - (RO) The Commission's Report refers to the depopulation of rural areas, against the background of the absence of workplaces except for agriculture or due to poor living conditions.
The Rural Development Fund contributes, together with the other funds, to the economic and social cohesion. The efficient use of the rural development funds represents a timely solution to these problems.
Nevertheless, the condition for the efficient use of these funds is better knowledge of the potential beneficiaries of the financing opportunities offered.
The access to information is even more important in the new Member States, which are not yet familiar with using the Community financing instruments.
I would like to offer an example from Romania, the country I represent: according to a study, half of the rural environment inhabitants know nothing about the existence of the funds designed for them and only one citizen in ten knows which institution he/she should address in order to access the funds. It is regrettable that the Government of Romania has not made enough efforts to inform the citizens and, at the same time, it is obvious that nobody can replace the Romanian Government's work.
Nevertheless, I consider that ensuring adequate access to information and preparing the future beneficiaries should represent an important subject on the Commission's agenda, as a premise for the efficient use of the instruments designed for cohesion.
in writing. - (DE) The EU's enlargement on 1 May 2004 has increased the economic and social disparities within the EU. In January this year, a new programming period for cohesion policy began. This will focus on new priorities and objectives: environmental protection, competitiveness, and the creation of more and better jobs.
The EU's cohesion policy is intended, through its four separate programmes, to help make Europe and its regions more competitive, for example through innovation, the development of the knowledge society, and strengthening economic competitiveness. It is also intended to increase the attractiveness of the regions for investors and residents through sustainable regional development. Better and above all more jobs are to be created, and the regions developed further in order to promote opportunities and reduce disparities. With its further enlargement, EU funding now has to be divided among 27 Member States. The money must therefore be used better, more efficiently and transparently.
As regards the financial framework, the European Council has made EUR 307.6 billion available for the period 2007-2013. This is a great deal of money. It is important that regions with development problems in the wealthy Member States such as Austria also have a fair share of the funds. Mountain regions in particular require further support.
in writing. - (HU) Whilst reviewing the last three years of the alignment policy, and seeing the good things, but also the mistakes that need to be corrected, the European Parliament is not only looking back but also looking forward.
In order to speed up the development of the underdeveloped regions, we must change two things. We must pay much more attention to the effectiveness of the programmes, including increasing the amount of value created on the scene. (There is a need for further theoretical work in connection with this, so that the results can be assessed more accurately.) However, we cannot keep quiet about the fact that we must guarantee more resources than at present for programmes that use aid effectively and that are free of corruption and political influence in the period after 2013.
Aligning the underdeveloped regions more quickly is in the interests not only of those who live there but also of citizens living in more developed areas that guarantee the necessary resources. I therefore ask my fellow members to follow the advice of the rapporteur in this respect too, and not to amend the text laid before them.
(The sitting was suspended at 11.55 pending the vote and resumed at 12.05)